PER CURIAM.
The order below dismissing the cause for lack of prosecution is reversed because of the clearly-established existence of bona fide record activity of various kinds during the year prior to the dismissal. Musselman Steel Fabricators, Inc. v. Radziwon, 263 So.2d 221 (Fla.1972); Eastern Elevator, Inc. v. Page, 263 So.2d 218 (Fla.1972); Biscayne Construction Co. v. Metropolitan Dade County, 388 So.2d 329 (Fla. 3d DCA 1980); Harris v. Winn-Dixie Stores, Inc., 378 So.2d 90 (Fla. 1st DCA 1979); American Salvage and Jobbing Co., Inc. v. Salomon, 367 So.2d 716 (Fla. 3d DCA 1979); Fla.R.Civ.P. 1.420(e).